Citation Nr: 1219348	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-38 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was previously before the Board and in May 2010, the Board determined that new and material evidence had been submitted to reopen the claim for service connection for a low back disability; however, the Board remanded the claim on the merits for additional development.  The case has been returned to the Board for further appellate consideration.  

In March 2010, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, further action is necessary before appellate action can be taken.

The Veteran currently contends, in part, that his current low back disability is caused or aggravated by his service-connected right knee residuals, status post arthroscopic surgery for medial meniscus tear.  In a September 2009 statement, the Veteran stated that he is putting more pressure on his back because of his service-connected right knee disability.  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The Board notes that there are conflicting opinions in this case regarding whether the Veteran's back disability is related to his service-connected right knee condition.  

VA treatment records indicate that in July 1996 the Veteran presented for complaints of bilateral arm numbness, blurry vision, and light headedness.  He also reported numbness of the lateral aspect of the right thigh for at least one year.  Extremities had strength of 5/5 throughout and deep tendon reflexes were normal, but there was decreased sensation in the L4 dermatome on the right.  Magnetic resonance imaging (MRI) performed on the Veteran's lumbar spine in October 1996 showed multilevel degenerative disc disease, greatest at the L4-5 and L5-S1 levels, mild central bulging at the L4-5 and L5-S1 levels, without stenosis of the spinal canal or neural foramina, and multilevel Schmorl's nodes, indicating multilevel endplate degeneration.  The Veteran was subsequently diagnosed with myofascial pain syndrome in November 1996 and possible lateral femoral cutaneous nerve compression on the right.  None of the VA treatment records dated in 1996 and 1997 revealed any complaints concerning his right knee disability.  In September 1996 his gait was reported as normal.  In January 1997 it was noted there were no limitations on activity, no limitations on mobility, no history of falling during the prior 6 months, and no gait or balance abnormality.  He denied having any pain.  He did not use a cane or crutches.  It was noted he was employed as a concrete finisher and that he walked to keep himself healthy.

Records from the Social Security Administration reveal that the Veteran receives benefits for respiratory disorders.  In his application in 2007, he noted that he worked as a concrete finisher from 1978 to 2006 and that the position required 5 hours of walking a day, 8 hours of standing, 3 hours of kneeling, 3 hours of crouching, 3 hours of crawling, and lifting 75 to 100 pounds at times.  He stated that he supervised people.  It was noted that he stopped working because he was unable to breathe.  

The Veteran was provided with a VA spine examination in November 2008, during which the claims file was reviewed.  Upon physical examination, the examiner noted that the Veteran's gait was antalgic, and also noted that the Veteran's gait was unsteady at times.  Range of motion of the knee at that time was 0 to 135 degrees.  The diagnoses included lumbar strain.  No opinion concerning secondary service connection was rendered.  

During a November 2009 VA joints examination, the Veteran reported that he has recently had an increase in the amount of pain and insecurity in his knee.  He stated that his knee gives out on him when walking which causes him to fall.  Range of motion of the knee was noted as 30 to 110 degrees. While instability was not found upon physical examination, the examiner observed that the Veteran walked with a slight antalgic gait with a cane.  The Board notes that a "slight" antalgic gait seems inconsistent with a 30 degree limitation of extension. 

VA treatment records show that an MRI of the lumbar spine in June 2010 revealed multilevel degenerative findings with canal, lateral recess, and foraminal narrowing.

A VA spine examination was conducted in September 2010, during which the claims file was reviewed.  The examiner indicated that it was his opinion that the residuals of the Veteran's medial meniscectomy caused the Veteran to be unable to extend his knee beyond 20 degrees and has caused multiple falls over the years, injuring his back.  Upon physical examination, the examiner found that the Veteran's gait is antalgic protecting his back and he has a severe limp due to being unable to extend his right knee beyond 20 degrees.  After examining the Veteran, the examiner's diagnosis was L4-L5 and L5-S1 disc protrusions causing a right L5 radiculopathy.  The examiner opined that the Veteran's multiple falls caused by his inability to extend his right knee beyond 20 degrees, confirmed by noting scars over the patella and his pronounced limp caused by right medial meniscus tear and meniscectomy in the military, have caused his lumbar spine condition.  

However, the evidence reveals the Veteran was diagnosed with lumbar disc disease in 1996, well before any limitation of extension of the right knee was noted.  Indeed, in 1996 and 1997, medical records noted the Veteran's gait was normal and he denied a history of falls.  At his 2008 VA examination, he had full extension.  It was not until the 2009 VA examination that significant limitation of extension of the right knee was shown.  Thus, there is no evidence showing limited extension or falls prior to the diagnosis of disc disease in 1996.  The examiner's conclusion that the limited extension and falls caused the current back disorder appears inconsistent with other evidence of record.     

In September 2011, the AMC obtained an addendum to the September 2010 VA examination report.  The addendum was provided by a different VA physician.  After providing a detailed medical history based on review of the claims file, the reviewing physician opined that there is no objective evidence that the Veteran's service-connected right knee has aggravated his lumbar spine condition.  The physician explained that there are no medical records between 1970 and 1996, and injury, trauma, and lifestyle during this time are unknown.  The first record of lumbar spine disease was the MRI in 1996, there is no objective evidence of any ongoing right knee complaints that could have caused this lumbar spine disease.  The examiner stated that there is no record of the right knee range of motion, of any gait abnormality due to the right knee, or of any falls due to the right knee prior to the diagnosis of lumbar spine degenerative disc disease in 1996.  The examiner further noted that there is no objective evidence that the service-connected right knee caused the lumbar spine degenerative disc disease.  Regarding aggravation, the physician stated that there is no objective evidence that the service-connected right knee was causing any gait abnormalities or falls that would lead to aggravation.  The physician indicated that the record was silent for many years for right knee complaints.  However, the record does reflect an abnormal gait during the November 2008 and subsequent VA examinations. 

In support of his claim, the Veteran submitted a November 2011 letter from his VA primary care physician.  The physician noted that the Veteran has a service-connected right knee injury from 1968.  The physician stated that since then, the Veteran's knee has been unstable at times, causing him to fall.  This causes the Veteran to put more strain on his back.  The physician opined that these frequent falls are more likely than not the reason for his low back pain and spasms that trouble him today.  

Here, there are favorable opinions indicating that the Veteran's right knee disability caused his low back disorder, but those opinions did not consider that the degenerative disc disease was first shown in 1996, before any gait disturbance was identified and during a period in which the Veteran denied experiencing falls, indicated he walked regularly as exercise, and worked in manual labor.  The opinion from the VA physician who provided the September 2011 addendum did not address whether the gait disturbances, as described in the 2008 VA examination and subsequent examinations, aggravates the Veteran's low back disability.  Accordingly, an additional examination and opinion should be obtained. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in Gainesville, Florida dating since November 2011.

2.  Schedule the Veteran for a VA spine examination with an opinion provided by a physician as to whether the Veteran's low back disability is aggravated by the service connected right knee disability.  The claims folder should be made available to the examiner for review before the examination.  Following examination of the Veteran and review of the claims file, the physician should provide an opinion as to whether the Veteran's low back disability is permanently worsened beyond normal progression (aggravated) by the service connected right knee disability, to include as a result of gait disturbance (noted on November 2008, November 2009, and September 2010 VA examinations) and/or alleged falls.  

If the examiner finds that the low back disability is aggravated by the service-connected right knee disability, the examiner should comment on when the onset of "aggravation" took place and provide an opinion as to the baseline level of severity of the lumbar spine disorder before the aggravation occurred.  In rendering the opinion, the examiner should note the 1996 MRI of the lumbar spine.  If the examiner concludes that claims file contains does not contain sufficient medical evidence created before the onset of aggravation to establish a baseline level of disability, he or she should state so.

If a baseline level of disability can be determined, the examiner should provide an opinion as to the degree that the low back disability has been aggravated beyond normal progression by the right knee disability.  

The examiner should provide the medical bases for the conclusions reached. 

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


